Citation Nr: 0216862	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  A prior period of service, from October 
1940 to November 1940, has not been verified.

The Board of Veterans' Appeals (Board) previously denied 
service connection for a back disability in October 1979 and 
May 1986 decisions.  This matter was most recently before 
the Board on appeal from a July 1998 rating action of the RO 
which denied the veteran's application to reopen the 
previously denied claim.  The veteran perfected an appeal to 
the Board.  In a September 2000 decision, the Board reviewed 
recently submitted evidence, reopened the claim of service 
connection and remanded the case to the RO for further 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  It is not shown by clear and unmistakable evidence that 
the veteran had a back disability that existed prior to 
service.  

3.  While the veteran has reported several post-service back 
injuries, he also asserts that he has experienced back 
problems since service, and the medical opinions on the 
nexus question suggest that the veteran's current back 
disability is related to his military service.  



CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for a lumbar 
spine disorder are met.  38 U.S.C.A. §§ 1110, 1111, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2002)).

Considering the record in light those changes and given the 
Board's favorable disposition of the issue on appeal, the 
Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on the claim on appeal at this time, as 
all notification and development action needed to render a 
fair decision has been accomplished.



I.  Background

The report of the veteran's November 1942 entrance 
examination notes the veteran's report that, pre-service, he 
had seen a private physician for pain in his hips.  X-ray 
studies conducted as part of the examination were negative.  
No back disorder was noted.  In December 1942, the veteran 
was admitted to the hospital with a diagnosis of lumbago, 
moderate severe; cause undetermined.  X-ray studies revealed 
"some" sclerosis of both sacro-iliac joints.  A January 1943 
hospital discharge report noted the same diagnosis and a 
finding that the illness or injury was incurred in the line 
of duty.  In June 1943, the veteran complained of pain in 
the back.  A chart entry dated later that same month noted 
his report of severe backache "due to strain in civilian 
life" and an intermittent history of low back pain for the 
past 4-6 years.  The examining physician commented that the 
veteran's back condition existed prior to entry in to 
service.  The report of a September 1945 separation 
examination was negative for any musculoskeletal defects.  

The report of a November 1978 VA examination conducted in 
connection with the veteran's initial claim for compensation 
noted his complaint of back problems, but the 
musculoskeletal system was described as normal.  

Post-service medical records include statements from private 
physicians who reported treating the veteran for various 
back complaints and noted work-related back injures as early 
as 1957.  

X-ray studies conducted at the Bluefield Sanitarium in April 
1967 revealed localized arthritis between L5 and S1, with 
slight narrowing of the joint space and bridging, 
anteriorly.  

In a February 1981 statement, Jorge de la Piedra, M.D., 
noted that the veteran had experienced low back problems 
since 1942 when he developed back problems after doing heavy 
strenuous activities.  That physician also noted the 
veteran's history of post-service, work-related back 
injuries.  The current diagnosis was moderate 
spondylarthritis of the lumbar spine.

An April 1984 patient evaluation performed at Duke 
University Medical Center included the veteran's report of 
"some type" of back injury while in service in 1942 
requiring hospitalization for six weeks, an episode of back 
pain in the mid 1940's associated with heavy lifting and 
post-service, work-related back complaints.  

Evidence submitted in connection with the veteran's attempt 
to reopen his claim included an April 1998 medical 
evaluation in which J. Brookins Taylor, M.D. noted that he 
had been treating the veteran for various complaints and 
reported that the veteran had been told by VA to apply for 
disability due to injury occurring in service in the 1940s.  
Dr. Taylor indicated that the veteran's back problem may 
well be related to his previous injury.  

In reopening the claim, the Board noted the veteran's report 
of injury in service and Dr. Taylor's opinion that his 
current complaints may be due to that injury.  The case was 
remanded for an examination, to be based on a thorough 
review of the veteran's history,  

The veteran was afforded a VA examination in February 2001.  
In the report, examiner noted that the entire claims file 
was available for review, as were the veteran's computerized 
medical records.  The examiner reviewed the veteran's 
"complete history" and noted it was consistent with the 
entries in the record involving the veteran's back 
complaints in service.  The veteran reported a history of 
back pain during service, related to strenuous activity and 
a period of hospitalization.  The veteran reported several 
incidents of back pain after his hospitalization and claimed 
that he had chronic low back pain at the time of separation.  
The veteran also reported a history of work-related back 
injuries after service.  

Following physical examination, the diagnoses included post-
operative lumbosacral spine, and recurrent herniated nucleus 
pulposus.  In response to the specific questions posed in 
the Board remand, the examiner opined that the veteran's 
"back" is associated with his military service.  The 
examiner opined that from a review of the complete record, 
the veteran had been examined prior to induction into 
service, including a review of his back, and had been 
accepted on active duty.  During service, the veteran was 
hospitalized and treated for lumbago and thereafter had 
several noted complaints of back pain.  Based on that 
history, the examiner felt the veteran's current complaints 
were related to service.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the general law and regulation governing 
service connection cited to above, the governing legal 
authority provides that a veteran who served during a period 
of war or during peacetime service after December 31, 1946, 
is presumed to have been in sound condition at the time of 
acceptance for service, except for defects noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  That presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Any such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000). 

In the present case, a back disability was not noted at the 
time of the veteran's examination and acceptance and 
enrollment for service.  Thus, a presumption arises that the 
veteran was sound when he entered service.  Also as 
indicated above, in order for the presumption of soundness 
to be rebutted, there must be clear and unmistakable 
evidence that a back disability existed prior to service.  
The Board finds no such evidence in this case.

When the complained of back pain in December 1943, the 
veteran indicated that was due to strain in civilian life 
and that he had a history of back pain which pre-dated 
service.  However, there is no indication that a specific 
back disability was diagnosed pre-service.  The Board also 
notes that when the veteran was diagnosed and hospitalized 
for lumbago during service, in December 1942 and January 
1943, the hospital discharge summary included a review of 
recent x-ray studies showing sclerosis of the sacroiliac 
joints and clearly indicated that the veteran's "injury" had 
been incurred in the line of duty.  There is evidence of 
service incurrence of a back injury as well as the veteran's 
reported history of pre-service back pain.  Given that, the 
Board must finds that there is no "clear and unmistakable" 
evidence showing that a back disability existed prior to 
service.

This case thus turns on resolution of the question of 
whether there is any medical relationship between the 
veteran's in-service back injury and complaints noted in 
service.  The veteran indicates that he has had back 
problems since service, and the record documents that the 
veteran has consistently (as early as 1981) reported a 
history of the onset of back pain while doing strenuous 
activities, such as lifting, during service.  The veteran 
has admitted that he suffered several post-service back 
injuries; however, the Board notes that many of his 
statements relating the initial onset of back pain to 
service were offered in connection with his requests for 
medical treatment rather than solely in relation to claims 
for compensation.  

Significantly, the record also includes medical opinions 
that, collectively, suggest that the veteran's current low 
back problems had their origin in service.  As indicated 
above, the April 1998 opinion of Dr. Taylor (the basis for 
reopening the claim for service connection) concludes that 
the veteran's back problems may well be related to previous 
(in-service) injury.  Furthermore, the VA physician who 
conducted the most recent, February 2001 examination 
(accomplished pursuant to the Board's remand) included the 
examiner's opinion, that the veteran's current back problems 
were related to service.  While the VA examiner's opinion is 
not specific to the lumbar spine and does not include 
specific discussion of the role, if any, of the veteran's 
post-service back injuries on his current lumbar spine 
disability, the Board notes that that physician expressly 
indicated that the opinion was based on a review of the 
veteran's history and complete record.  Hence, the Board can 
reasonable presume that the examiner's opinion was specific 
to the lumbar spine (the disability at issue), and that the 
post-service medical injuries were not considered 
significant in the consideration of the origin of the 
veteran's disability.  The Board also finds it interesting 
to note that there is no medical opinion of record that 
establishes a different point of origin for the veteran's 
current back problems.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Given the above, and 
extending the benefit of the doubt to the veteran, The Board 
concludes that service connection for lumbar spine 
disability is warranted.  


ORDER

Service connection for lumbar spine disability is granted. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

